[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            SEPTEMBER 30, 2009
                               No. 08-15972                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 99-00395-CR-T-27EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JONATHAN BRITO,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 30, 2009)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Jonathan Brito, a pro se federal prisoner serving a 121-month sentence for
possession with intent to distribute methamphetamine, appeals the district court’s

denial of his “Motion Requesting From Court to Issue an Order to Government to

Transfer Defendant to Probation Department Under Court’s Supervision to Start

Supervised Release Pursuant to Court’s Judgment/Commitment Order” filed after

Immigration and Customs Enforcement (ICE) issued a detainer against him.

      Brito argues that the government violated the district court’s sentencing

order by using immigration laws to alter the second part of his sentence, preventing

him from serving his court-ordered 5 years’ supervised release. Brito requests that

we uphold the district court’s sentence in its entirety, allowing him to serve 121

months’ imprisonment and 5 years’ supervised release. Brito claims that the district

court could have provided that he would be deported as a condition of his

supervised release, but that such a condition should have been put in place at the

time of sentencing, which it was not. Accordingly, Brito also claims that ICE

lacked jurisdiction to violate the district court’s order and that the government’s

denying him supervised release violated 18 U.S.C. § 3624(e), the statute outlining

supervised release.

      The filing of a detainer, standing alone, does not cause an alien to be in the

custody of immigration officials such that he or she would be entitled to pursue

habeas corpus relief under 28 U.S.C. § 2241. See Orozco v. U.S. I.N.S., 911 F.2d



                                           2
539, 541 & n.2 (11th Cir. 1990). However, the All Writs Act provides that district

courts may “issue all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. §

1651(a). “The [All Writs] Act does not create any substantive federal jurisdiction”

but instead it is only “a codification of the federal courts’ traditional, inherent

power to protect the jurisdiction they already have, derived from some other

source.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1099 (11th Cir. 2004).

“[T]he All-Writs Act also empowers federal courts to issue injunctions to protect

or effectuate their judgments,” at their discretion. Burr & Forman v. Blair, 470

F.3d 1019, 1026 (11th Cir. 2006). An “All Writs Act injunction . . . must simply

point to some ongoing proceeding, or some past order or judgment, the integrity of

which is being threatened by someone else’s action or behavior.” Klay, 376 F.3d

at 1100.

      Under immigration law, the Attorney General shall take aliens who have

committed felonies into custody “when the alien is released, without regard to

whether the alien is released on parole, supervised release, or probation.” 8 U.S.C.

§ 1226(c)(1). “[T]he Attorney General may not remove an alien who is sentenced

to imprisonment until the alien is released from imprisonment.” 8 U.S.C.

§ 1231(a)(4)(A). However, “[p]arole, supervised release, probation, or possibility



                                            3
of arrest or further imprisonment is not a reason to defer removal.” Id.

      The district court did not err in declining to issue an extraordinary writ

because Brito properly was placed under a detainer by ICE pursuant to statute, and

ICE’s action did not keep the district court from effectuating its judgment.

Accordingly, we affirm.

AFFIRMED.




                                          4